DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 20040223704) in view of Han et al. (US 20070224713).
Regarding claim 1, Fujii discloses that a light emitting diode (LED) assembly, comprising:
a substrate 100 provided with a plurality of through holes 10a formed in thickness direction (Fig. 1, ST 4);

a first electrode 104 deposited on a lower surface of the substrate provided at the lower layer of the micro LED.
Fujii fails to teach each micro LEDs including a first conductive layer and a second conductive layer at a lower layer and an upper layer, respectively and a first electrode 104 deposited on a lower surface of the substrate to be connected to the first conductive layer provided at the lower layer of the micro LED and a second electrode deposited on an upper surface of the substrate to be connected to the second conductive layer provided at the upper layer of the micro LED.
However, Han suggests that each micro LED includes first conductive layer 110a and a second conductive layer 110b at a lower layer and an upper layer, respectively and a first electrode 202 deposited on a lower surface of the substrate to be connected to the first conductive layer 110a provided at the lower layer of the micro LED and a second electrode 302 deposited on an upper surface of the substrate to be connected to the second conductive layer provided at the upper layer of the micro LED (Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide each micro LEDs including a first conductive layer and a second conductive layer at a lower layer and an upper layer, respectively and a first electrode 104 deposited on a lower surface of the substrate to be connected to the first conductive layer provided at the lower layer of the micro LED and a 
Reclaim 2, Fujii & Han disclose that alignment of the micro LEDs on the basis of the substrate is performed by a micro LED alignment method including preparing the substrate provided with the plurality of through holes formed in the thickness direction, locating the micro LEDs to be aligned on the substrate in a state of being included in a suspension, and generating a pressure difference between an upper side and a lower side of the substrate and moving the suspension in a downward direction through the through holes of the substrate to induce the micro LEDs included in the suspension to be aligned in an upright state by being at least partially inserted into the through holes of the substrate (Fujii in view of Han, also, a product by process claims).
Reclaim 3, Fujii & Han disclose that each of the micro LEDs is provided so that a lower portion has a high density in comparison with an upper portion (p-type and n-type have different density, a p-type is more denser than a n-type due to a size of atoms (p-type dopants are smaller atoms (more atoms in the same area as being denser)), and thus the lower portions of the LEDs having a relatively high density are induced to move in a down ward direction in the suspension moving downward when the micro LEDs are aligned (Fig. 11, Han).

one of the first conductive layer 110b and the second conductive layer is an n-type nitride semiconductor layer (Han, Fig. 12); and
the other one of the first conductive layer 110b and the second conductive layer 110a is a p-type nitride semiconductor layer. 
Reclaim 5, Fujii & Han fail to specify that the micro LED has a vertical width of 100 nm to 10 pm.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain vertical width, because it would have been to obtain a certain vertical width to achieve desirable emission or brightness or color rendering due to market needs.	
Reclaim 6, Fujii & Han disclose that each of the through holes of the substrate is formed to have the same inner diameter from an upper side to a lower side thereof (Fujii in view of Han, Note: Han discloses uniform inner diameter as cylinder shape and replacing a LED chip of Fujii can be obvious).
Reclaim 7, Fujii & Han disclose that each of the through holes of the substrate includes an inclined portion in which an inner diameter gradually decreases from an upper side to a lower side thereof, and the micro LED is fixed by crossing one point of the inclined portion in a state of being inserted into the through hole of the substrate (Fijii in view of Han).

the micro LEDs are provided in various types having diameters of sizes corresponding to the various types of through holes; and 
the LEDs are classified from large to small in size to be sequentially inserted into the through holes having diameters corresponding to the sizes when the micro LEDs are aligned by the micro LED alignment method.
However, It is obvious variation of size of a micro LEDs due to color rendering and even distribution of emissions.
Reclaim 9, Fujii & Han disclose that three types of through holes having inner diameters of different sizes form one group in the substrate; and  
an R LED for red light emission, a G LED for green light emission, and a B LED for blue light emission are inserted into the three types of through holes forming the one group (Fujii in view of Han).
Reclaim 10, Fujii & Han disclose that the micro LED is formed with a uniform diameter from a lower end portion to an upper end portion (Han, Fig. 11).
Reclaim 11, Fujii & Han disclose that the micro LED is formed to have a diameter which gradually increases from an upper end portion to a lower end portion (Fujji, Fig. 4A).
Reclaim 12, Fujii & Han disclose that the micro LED is formed to have a diameter which gradually increases from a lower end portion to an upper end portion (Fujji, Fig. 4A).
Reclaim 13, Fujii & Han disclose that the micro LED is fixed by crossing an upper inlet of the through hole of the substrate (Fujji, Fig. 2A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16849390 in view of Fujji and further in view of Han. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899